        Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 1 of 37



IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK
___________________________________________
UNITED STATES OF AMERICA,                                                 6:19-CV-1187 (DNH/TWD)
                                                              Civil No.:_____________


                                Plaintiff                     COMPLAINT-Action to Foreclose
                                                              A Mortgage

-v-

Brenda M. Schnettler
4179 Clinard Rd.
Clemmons, NC 27012

Commissioner of the County of Oneida Department of Social Services
800 Park Avenue
Utica, NY 13501


John Doe, Mary Roe, and XYZ Corporation
2488 King Road
Sauqoit, NY 13456
___________________________________________

         The United States of America, a Sovereign, by Pincus Law Group, PLLC, Attorneys for

the plaintiff, complains and alleges as follows:

      1. This Court has jurisdiction under the provisions of Title 28, United States Code, Section

1345.

      2. On or about September 15, 1992 at the request of Defendant, Brenda M. Schnettler,

(hereinafter “Defendant”), the Plaintiff, the United States of America, acting through the Rural

Housing Service or successor agency, United States Department of Agriculture, (hereinafter

“Plaintiff”), did lend to the Defendant, the sum of $69,500.00, which sum the Defendant did

undertake and promise to repay, with interest at 8.25% in specified monthly installments.

         3. As evidence of the indebtedness, the Defendant did execute and deliver to the

Plaintiff a Promissory Note dated 9/15/92, a true copy of which is attached as Exhibit “A”.
      Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 2 of 37



        4.      In order to secure the payment of the indebtedness, the Defendant did execute,

acknowledge, and deliver to the Plaintiff, a real property mortgage dated 9/15/92, a true copy of

which is attached as Exhibit “B”. The real property that is security for the mortgage is

commonly known as 2488 King Road, Sauquoit, NY located in Oneida County, New York and

more particularly described as set forth in the legal description attached to Exhibit “B”, and is

also known as Parcel ID/Tax Account # 368.000-2-74.2.

        5.      The mortgage was duly recorded in the Oneida County Clerk’s Office on or about

September 15, 1992 at Liber 2660 Page 285.

        6.      Plaintiff is the owner and holder of the Promissory Note and Mortgage.

        7.      The Defendant has breached and violated the provisions of the Promissory Note

and Mortgage in that they did neglect and fail to pay the installments of principal and interest

when due beginning with the May 15, 2017 payment, despite due demand therefore and by

failing to make payment of real property taxes when due, thus making it necessary for the

plaintiff to pay the same to protect its interest.

        8.      By reason of the defaults described herein, plaintiff has elected to declare the

entire sums secured by the mortgage to be due and payable.

        9.      There is now justly due and payable to the plaintiff, as of Sept. 24, 2019, on the

Promissory Note and Mortgage the following sums:

                Unpaid Principal          $67,671.69

                Unpaid Interest             $13,643.81

                Subsidy to Be Recaptured $72,006.05

                Escrow                 $1,677.66

                Late Charges                  $55.92
      Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 3 of 37



                 Other Fees                  $8,473.78

                 TOTAL:                      $163,528.91

, together with interest at the rate of 8.250% per annum on principal and all advances from

9/25/19.

10.     Upon information and belief, plaintiff may be compelled to make additional advances for

payment of taxes, hazard insurance water and sewer charges, or other municipal assessments

maintenance, in order that it may protect and preserve security, but the nature and amount

thereof is unknown to plaintiff at this time. Nevertheless, plaintiff seeks recovery thereof and

therefore, together with interest thereon.

11.    No other action or proceeding has been brought at law or otherwise for the recovery of

said sums secured by the Promissory Note and Mortgage, or any part thereof.

12.    The Defendant, besides Brenda M. Schnettler, named in the caption of the Complaint, as

set forth in Exhibits “C”, have or may claim to have some interest in or lien upon the mortgaged

premises or some part thereof, which interest or lien, if any accrued subsequently to the lien of

the United States mortgage and is subsequent thereto.

13.        That the plaintiff has complied with the notice provisions of the New York State

RPAPL Section 1304. A copy of the required notice is attached hereto as Exhibit “D”. 14.

Upon information and belief, the provisions of Banking Law Section 595-a, and any rules and

regulations promulgated thereunder, and Banking law Sections 6-1 and 6-m and RPAPL section

1302(1) are not applicable to the mortgage loan that is the subject of this proceeding.

14.    At the time this proceeding was commenced, the plaintiff has complied with the

provisions of New York State RPAPL Section 1306 regarding filing with the Superintendent of
        Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 4 of 37



the New York State Banking Department. A copy of the required filing is attached hereto as

Exhibit “E”.

15.        The true names of the defendants John Doe, Mary Roe and XYZ Corporation are

unknown to the United States, those names being fictitious, but intending to designate tenants,

occupants or other persons, if any, having or claiming any estate or interest in possession upon

the premises or any portion thereof.

WHEREFORE, plaintiff demands judgment:

      (a) That the defendants, or either or any of them, subsequent to the filing of the Notice of

         Pendency of this action, and every person whose conveyance or encumbrance is

         subsequently recorded, be forever barred and foreclosed of all right, claim, lien and

         equity of redemption in the mortgaged premises;

      (b) That the premises may be decreed to be sold according to law;

      (c) That the amount due to the plaintiff on the promissory note and mortgage may be

         adjudged;

      (d) That the moneys arising from the sale may be brought into Court;

      (e) That the plaintiff may be paid the amount adjudged to be due to the plaintiff with interest

         thereon to the time of such payment, together with the costs and expenses of this action

         and the expenses of the sale, so far as the amount of such money properly applicable

         thereto will pay the same;

      (f) And that the plaintiff may have such other and further relief as may be just and equitable.

                                     24 2019
   Dated: Uniondale, New York, Sept.___,
   /s/ Nicole B. LaBletta
______________________
   Nicole B. LaBletta,Esq.
   Pincus Law Group, PLLC
   425 RXR Plaza
  Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 5 of 37



Uniondale, NY 11556
(516) 699-8902 (phone)
(516) 279-6990 (fax)
nlabletta@pincuslaw.com
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 6 of 37




                  EXHIBIT A
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 7 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 8 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 9 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 10 of 37




                  EXHIBIT B
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 11 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 12 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 13 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 14 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 15 of 37




                  EXHIBIT C
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 16 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 17 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 18 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 19 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 20 of 37




                        EXHIBIT D
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 21 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 22 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 23 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 24 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 25 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 26 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 27 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 28 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 29 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 30 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 31 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 32 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 33 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 34 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 35 of 37
Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 36 of 37




                              EXHIBIT E
       Case 6:19-cv-01187-DNH-TWD Document 1 Filed 09/24/19 Page 37 of 37




                                     New York State Department of Financial Services
                                       One State Street Plaza, New York, NY 10004

                                                   Proof of Filing Statement
To Whom It May Concern:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on 1-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:
Name                        : USDA Rural Development
Address                     : 441 South Salina St., Suite 357
                              Syracuse NY 13202
Filing Information:
Tracking Number             : NYS5002766
Mailing Date Step 1         : 21-JUN-19 12.00.00.000 AM
Mailing Date Step 2         :
Judgment Date Step 3        :
Filing Date Step 1          : 26-JUN-19 05.04.51.000 PM
Filing Date Step 1 Orig     : 26-JUN-19 05.04.00.000 PM
Filing Date Step 2          :
Filing Date Step 3          :
Owner Occupd at Jdgmnt      :
Property Type               : 1 to 4 Family Home
Property Address            : 2488 King Road Sauguoit
                              NY 13456
County                      : Oneida
Date of Original Loan       : 15-SEP-92 12.00.00.000 AM
Amt of Original Loan        : 69500
Loan Number Step 1          :
Loan Number Step 2          :
Loan Reset Frequency        :
Loan Type                   : 1st Lien
Loan Details                : Fixed Rate
Loan Term                   : 30 Year
Loan Modification           : No Modification
Days Delinquent             : Other
Borrower's Name             : Brenda Schnettler
Address                     : 2488 King Road
                              Sauguoit 13456
Borrower's Phone No         :
Filing Status               : Step 1 Completed

Sincerely,

New York State Department of Financial Services
                            Case 6:19-cv-01187-DNH-TWD Document 1-1 Filed 09/24/19 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Brenda M. Schnettler et al


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Oneida
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Nicole LaBletta
Pincus Law Group, PLLC
425 RXR Plaza Uniondale, NY 11556 516-669-8902

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title 28 U.S. C, Section 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           Action to foreclose a mortgage
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         163,528.91                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/16/2019                                                              /s/Nicole B. LaBletta
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT          Waived                     APPLYING IFP                                      JUDGE         DNH              MAG. JUDGE              TWD
                 Print                               Save As...                         Case No. 6:19-CV-1187                                                                    Reset
JS 44 Reverse (Rev. 06/17)   Case 6:19-cv-01187-DNH-TWD Document 1-1 Filed 09/24/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
